United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1009
                        ___________________________

                          Roberto Diego-Matias; J.M.M.

                                             Petitioners

                                        v.

            Merrick B. Garland, Attorney General of the United States

                                         Respondent
                                  ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                         Submitted: November 28, 2022
                           Filed: December 12, 2022
                                 [Unpublished]
                                 ____________

Before BENTON, ERICKSON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Guatemalan citizens Roberto Diego-Matias and J.M.M. (collectively,
petitioners), petition for review of an order of the Board of Immigration Appeals
(BIA). Having jurisdiction under 8 U.S.C. § 1252, this court denies the petition.

      The BIA rejected petitioners’ challenge to the agency’s jurisdiction based on
Pereira v. Sessions, 138 S. Ct. 2105 (2018), and dismissed their appeal from the
decision of an immigration judge denying them asylum, withholding of removal, and
protection under the Convention Against Torture (CAT). Petitioners’ challenge to
the agency’s jurisdiction over their removal proceedings is foreclosed by this court’s
precedent. See Ali v. Barr, 924 F.3d 983, 985-86 (8th Cir. 2019); Tino v. Garland,
13 F.4th 708, 709 (8th Cir. 2021) (per curiam).

       Substantial evidence supports the BIA’s determination that petitioners were
not entitled to asylum. See Malonga v. Mukasey, 546 F.3d 546, 550 (8th Cir. 2008)
(standard of review); Menjivar v. Gonzales, 416 F.3d 918, 920 (8th Cir. 2005), as
corrected (Sept. 21, 2005) (asylum eligibility requirements). A reasonable
factfinder could conclude that they did not establish past persecution or a well-
founded fear of future persecution. See Cano v. Barr, 956 F.3d 1034, 1039-40 (8th
Cir. 2020).

       To the extent petitioners intend to challenge the agency’s conclusion that their
proposed social groups were not cognizable, their conclusory assertions are
insufficient to raise the issue. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756
(8th Cir. 2004). Substantial evidence supports the conclusion that petitioners failed
to demonstrate the requisite nexus between any persecution and a protected ground.
See Silvestre-Giron v. Barr, 949 F.3d 1114, 1119 & n.3 (8th Cir. 2020); see also
Tino v. Garland, 13 F.4th 708, 710 (8th Cir. 2021) (failure to establish nexus was
dispositive of asylum claim).

      Substantial evidence supports the agency’s denial of withholding of removal
and CAT relief. See Martin Martin v. Barr, 916 F.3d 1141, 1145 (8th Cir. 2019)
(noncitizen who cannot establish eligibility for asylum cannot meet more rigorous
standard of proof for withholding of removal; under the CAT, noncitizen must show
severe pain or suffering inflicted by or at the instigation of, or with the consent or
acquiescence of a public official or other person acting in an official capacity).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________
                                         -2-